             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00195-MR-WCM

HERITAGE PROPERTY & CASUALTY )
INSURANCE COMPANY             )
as subrogee of William Hobbs  )
                              )                               ORDER
                  Plaintiffs, )
v.                            )
                              )
OMEGA FLEX, INC.              )
                              )
                  Defendant.  )
                              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 5) filed by W. James Johnson. The Motion indicates

that Mr. Johnson, a member in good standing of the Bar of this Court, is local

counsel for Defendant and that he seeks the admission of Erin W. Grewe,

who the Motion represents as being a member in good standing of the Bars of

Pennsylvania, New Jersey, and New York. It further appears that the

requisite admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 5) and ADMITS Erin

W. Grewe to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                    Signed: August 11, 2021




      Case 1:21-cv-00195-MR-WCM Document 6 Filed 08/11/21 Page 1 of 1
